REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 11/15/2021.  In relation to the patentability of independent claim 1, the cited amendment overcomes the pending section 112 rejection.  In relation to section 102 and 103, the prior art of record does not disclose or suggest, inter alia, “an upper housing comprising a chamber with triple connections to a syringe, a reservoir and an infusion needle; and a lower housing mating the upper housing, wherein the reservoir is arranged inside the upper housing and provided with a hole aligned with the chamber, and the reservoir is connected with the chamber through the hole.”  The closest prior art is Gonnelli (US 6,939,324).   
                
    PNG
    media_image1.png
    589
    824
    media_image1.png
    Greyscale


As indicated on pages 3 and 5 of the response filed on 6/29/2021, Gonnelli does not disclose a chamber with triple connections to a syringe, a reservoir, and an infusion needle located in the upper housing section of delivery device.  On page 5, Applicant clarifies that element (138) is not a reservoir, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783